Case 20-34292 Document 72-2 Filed in TXSB on 09/15/21 Page 1 of 1

IM Gmai

In re Amit Kumar Bansal, Debtor; Bankruptcy Case No. 20-34292-7 (CML); Adv. Proc.
20-03485

Mark Finkelstein <mfinkelstein@smfadlaw.com> Tue, Jan 19, 2021 at 8:34 PM
To: "rosario_saldana@txs.uscourts.gov" <rosario_saldana@txs.uscourts.gov>
Cc: Miriam Goott <mgoott@walkerandpatterson.com>, Jay Dushkin <jay@jaydushkin.com>

 

Miriam Goott <mgoott@walkerandpatterson.com>

Dear Ms. Saldana,

I am legal counsel for Vinmar International, Ltd. (“Vinmar”), which is holder of the largest claim
against the estate of Amit Kumar Bansal. The claim is a $35.7 million claim based on a judgment
against the Debtor that we contend is not dischargeable.

A short while ago, at about 6:00 p.m., the Chapter 7 Trustee’s counsel Ms. Goott filed a motion
styled as Agreed Motion for Payment of Valuation Related to Tricon Interest (“ECF No. 37”). My
client had not seen that motion prior to its filing, has concerns about the valuation process, and
wishes to file a limited objection to ensure that the Court is informed of Vinmar’s concerns before
ruling on the motion. Please inform Judge Lopez that Vinmar intends to file its limited objection to
the motion within the next 48 hours.

Thank you.

Mark
Mark S. Finkelstein | SHANNON, MARTIN, FINKELSTEIN, ALVARADO & DUNNE, P.C.
1001 McKinney Street, Suite 1100 | Houston, TX 77002-6424

D: 713.646.5503 | C: 713.446.9804 | F: 713.752.0337 | E: mfinkelstein@smfadlaw.com

This communication (including attachments) is confidential and intended solely for the use of the individual or entity to which it is addressed. It
may also contain attorney-client or work-product privileged communications. If you are not the intended recipient, any reproduction or
distribution is strictly prohibited. Please reply to the sender if you received this message in error and delete this message and any attachments. If
you have questions, contact our Facilities Manager via e-mail: reception@smfadlaw.com or via telephone: (800) 646-8480, Ext 502. You may
view our website at www.smfadlaw.com
